DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   BISON DEVELOPMENT GROUP, LLC and KEVIN PAUL GREEN,
                      Appellants,

                                    v.

     KARL GECKLER, LLC and HOMEWISE INVESTMENTS, LLC,
                         Appellees.

                              No. 4D21-992

                           [August 12, 2021]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 502019CA010951XXXXMB.

  Peter J. Snyder of Peter J. Snyder, P.A., Boca Raton, for appellants.

  Donald G. Peterson and Yasser Lakhlifi of Yarnell & Peterson, P.A.,
Naples, for appellee Karl Geckler, LLC.

  Michael J. Farrar of Michael J. Farrar, P.A., Aventura, for appellee
Homewise Investments, LLC.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.